    COMPLAINT
     EXHIBIT A




Case: 19-03015   Doc# 1-1   Filed: 04/16/19   Entered: 04/16/19 12:35:04   Page 1 of 2
Kevin Orsini                                                                                                                                    l=i lnbox - cslmon@bergeri<aho.com      6:41 AM
Bulte County Hardware Co lection                                                                                                                                                           Hide
To: Frank Pitre, Mike Kelly, kbaghdadi@walkuplawoffice.com, Steve Campora, Waylon Pickett,                         Mark Grotefeld,     John Fiske,    Craig Simon,
Dario de Ghetaldi,
Cc: Mall Feldman, Cecily A. Dumas, Omld Nasab, Christopher Beshara, Stephen Karotkin
                                                                                            ® ., <+- ..
Counsel,

At the request of the Butte County Dlsulct Attorney's office (the "Butte DA'1, PG&E recently assisted the Butte DA with the collection of oe11ain components from four towers on the Caribou-Palermo
11 5 kV Transmission Una: Towers :20/160, :241199, :32/260 and :35/281. On April 3, the Butte DA Informed PG&E that It Intends to have the FBI National Lab In Quantloo, Virginia perform partially
destructive testing on cross arm sections and suspension hooks taken from the four towers, as weI as cross arms and suspension hooks from Tower :27/2.22 that have been In CAL FIRE's
possession since November 2018. Prior to sending the tower components to Quantico lor testing, Ille Butte DA and CAL FIRE Intend to cut the final 24 inches ol the c,css arms from Towers :20/1 60,
:27/222 and :35/281 that are necessary for the Butte DA's testing purposes. (On March 29, at the Butte DA's request, this was already done lor the cross arms removed from Towers :24/199 and
:32/260.) On April Q, PG&E counsel dlocuooed thlo roquoot with ropreoontatlveo of CAL FIRE and lho Bullo OA'o offlco.

We understand that onoe the hardware Is sent to the FBI National Lab, It will not be available fo, any fulther examination for the foreseeable future. PG&E expects to receive additional Information
concerning destructive testing that the Butte DA and the lab request. The Butte DA has offered to nake the hardware available for inspection by PG&E ~llllLlZ prior to its uansfer to the FBI
National Lab. PG&E has aoo3pted that offer, and expects that It will be able to reach agreement wlih the Butte DA for appropriate protocols for any destructive testing.

The Butte OA has requested that any Information oblalned from PG&E's inspection remain conlidential pending the Investigation.

I will be leaving the country later today and will have limited aooess to emall. As a result, please make sure to Include Omld Nasab and Chris Beshara on any correspondence concerning this Issue.
 They are both copied above

Kevin


Sent from my !Pad

This e-mail ls confidential and may be privileged. u se or disclosure of It by anyone other than a designated addressee Is unauthorized. If you are not an Intended recipient, please delete this e-mail
lrom the computer on which you received It.




                                     Case: 19-03015            Doc# 1-1         Filed: 04/16/19          Entered: 04/16/19 12:35:04                  Page 2 of 2
